[Cite as Sweeney v. Myers, 2021-Ohio-4206.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

SHIANNE SWEENEY                                        C.A. No.        29837

        Appellant

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
WILLIAM E. MYERS, et al.                               COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellees                                      CASE No.   CV-2020-02-0553

                                DECISION AND JOURNAL ENTRY

Dated: December 1, 2021



        CARR, Judge

        {¶1}    Plaintiff-Appellant Shianne Sweeney appeals the judgment of the Summit County

Court of Common Pleas dismissing her complaint. This Court affirms.

                                                  I.

        {¶2}    In February 2020, Ms. Sweeney filed a complaint for malicious prosecution

alleging that Defendants-Appellees William E. Myers, Sean C. Hamilton, Kenneth A. Davis,

individually, and in the course and scope of their employment with Defendant-Appellee Missing

Falls Brewery, LLC (collectively “the Defendants”), caused a complaint to be filed in Akron

Municipal Court charging Ms. Sweeney with theft. Ms. Sweeney alleged that the information

contained in an accompanying exhibit, which was not attached, was untrue, and that the actions

of the Defendants “were willful, malicious, and designed to damage and embarrass [Ms.

Sweeney].” Ms. Sweeney asserted that the conduct of the Defendants constituted malicious

prosecution, intentional infliction of emotional distress, libel, and slander.
                                                  2


       {¶3}    Ultimately, Ms. Sweeney was granted leave to amend her complaint in order to

include the omitted exhibits. Exhibit A is a copy of the complaint. The complainant appears to

be an Akron Police Officer. Therein, it is alleged that Ms. Sweeney committed theft. Exhibit B

is a filing indicating that the theft charge was dismissed.

       {¶4}    In July 2020, the Defendants filed a motion to dismiss asserting that the alleged

statements to the police were subject to absolute privilege. Ms. Sweeney opposed the motion,

and the Defendants filed a reply in support of it. In August 2020, the trial court found in favor of

the Defendants and dismissed the action.        In so doing, the trial court concluded that Ms.

Sweeney’s Exhibit A demonstrated that probable cause existed for the criminal charge to be filed

and, in addition, that the Defendants had an absolute privilege to report criminal activity to the

police. Therefore, the trial court determined that Ms. Sweeney failed to state a claim for

malicious prosecution. The trial court then concluded that the remaining claims appeared to be

based on the same facts as the malicious prosecution claim and thus Ms. Sweeney also failed to

state a claim as to the remaining claims.

       {¶5}    Ms. Sweeney has appealed, raising a single assignment of error for our review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT GRANTED
       DEFENDANTS’ MOTION TO DISMISS PURSUANT TO CIVIL RULE
       12(B)(6).

       {¶6}    Ms. Sweeney alleges in her sole assignment of error that the trial court erred in

granting the Defendants’ motion to dismiss. In so doing, she limits her argument to her claim for

malicious prosecution. Further, she only argues that the trial court erred in concluding absolute

privilege applied. However, the trial court concluded both that absolute privilege barred Ms.
                                                 3


Sweeney’s claim and that her claim failed because Ms. Sweeney’s Exhibit A demonstrated that

probable cause existed for the filing of the criminal charge. See Froehlich v. Ohio Dept. of

Mental Health, 114 Ohio St.3d 286, 2007-Ohio-4161, ¶ 10 (“The tort of malicious prosecution in

a criminal setting requires proof of three essential elements: (1) malice in instituting or

continuing the prosecution, (2) lack of probable cause, and (3) termination of the prosecution in

favor of the accused.”) (Internal quotations and citation omitted.).

        {¶7}   On appeal, Ms. Sweeney has not challenged the trial court’s finding that her claim

for malicious prosecution fails because her complaint demonstrates that probable cause

supported the filing of the charge against her. As this alternate basis for dismissing her claim for

malicious prosecution is not challenged on appeal, we affirm the trial court’s judgment on that

basis. See State v. Smith, 9th Dist. Summit Nos. 29537, 29367, 2020-Ohio-474, ¶ 7, quoting

Schutte v. Summit Cty. Sheriff’s Office, 9th Dist. Summit No. 28856, 2018-Ohio-2565, ¶ 21

(“When a trial court grants judgment on multiple, alternative bases and an appellant does not

challenge one of those bases on appeal, this Court will uphold the judgment on the unchallenged

basis.”).

        {¶8}   Ms. Sweeney’s assignment of error is overruled.

                                                     III.

        {¶9}   Ms. Sweeney’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                 4


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

JEFFREY HAWKINS, Attorney at Law, for Appellant.

THOMAS W. WRIGHT and MATTHEW P. BARINGER, Attorneys at Law, for Appellees.